UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X

 SOLIMAR MARRERO,

                              Plaintiff,
                                                                        MEMORANDUM & ORDER
               -against-
                                                                          16-CV-6304(NGG)(RER)

 CHRISTOPHER LEE CLEMMONS and
  WESTERN EXPRESS,INC.,

                              Defendants.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       This action arises out of a motor vehicle accident that occurred while Plaintiff Solimar

Marrero was parked at an intersection in Red Hook, Brooklyn. Plaintiff alleges that a tractor-

trailer driven by Defendant Christopher Clemmons and owned by Defendant Western Express,

Inc.("Westem Express") collided with her car as it attempted to make a right turn. (See Compl.

(Dkt. 1 at ECF p.7).) Currently before the court is Defendants' motion for summaryjudgment.

(Defs. Mot. for Summ. J.("Mot.")(Dkt. 27).)

       For the following reasons. Defendants' motion is DENIED.

I.     BACKGROUND


       A.      Facts


       The court constructs the following statement offacts from the parties' Local Rule 56.1

statements and the admissible evidence they submitted. Except as otherwise noted, the following

facts are undisputed. Where facts are in dispute, the court notes the dispute, and credits

Plaintiffs version ofthe particular fact if it is supported by record evidence. All evidence is

construed in the light most favorable to Plaintiff with all "reasonable inferences" drawn in her

favor. ING BankN.V. v. MA^ Temara.IMP No. 9333929. 892 F.3d 511, 518(2d Cir. 2018).
                1.      Plaintiffs Pre-Existing Medical Conditions

        Plaintiff was involved in a motor vehicle accident in 2009 in which she injured her neck,

back, and right shoulder. (Defs. Rule 56.1 Statement("Defs. 56.1")(Dkt. 27-13)H 1!•) As a

result ofthese injuries. Plaintiffreceived a series ofthree epidural injections in her back and

three epidural injections in her neck. (Id. H 12.) She filed a lawsuit to recover damages relating

to those injuries, claiming that she had suffered disc hemiations in her cervical spine and disc

bulges in her lumbar spine as a result ofthe accident. (Id. 114.) In part because ofthe injuries

sustained in the 2009 accident. Plaintiff applied for and received Social Security benefits. (Id.

K13.)

        In her deposition. Plaintiff stated that she continued to suffer back pain from these

injuries leading up to the subject collision in 2015. (Id ^ 16.) She testified that the pain was

under control, and that it was limited to the right side of her back. (PI. Rule 56.1 Statement("PI.

56.1")(Dkt. 28-6)112.)

                2.      The Collision


        The details ofthe collision itself are not in dispute. The parties agree that on January 13,

2015,Plaintiff was sitting in her parked four-door Ford Explorer when it was struck by

Defendants' vehicle. (See Defs. 56.1 HH 1-2.) The airbags in Plaintiffs car did not deploy, and

the brunt ofthe damage was to the rear driver's side of her car. (Id HH 5-6.) Plaintiffs car

sustained a total of$5,604.33 in damage,inclusive of parts and labor. (Id H 7.)

        Plaintifftestified that as a result ofthe collision, her left shoulder struck the door next to

her. (PI. 56.1 H 4.) Immediately thereafter, she felt sore on the left side of her neck and in her

left shoulder. (Id.)
               3.      Plaintiffs Post-Collision Medical Records. Treatment, and Examinations

        Plaintifffirst sought medical treatment after the accident on January 21,2015. Qd. H 8.)

As this time, she saw chiropractor Dr. Scott Leist at the Kings Highway Chiropractic Office and

reported that she was suffering from left shoulder, neck, and lower back pain. (Id.) She also

stated that she had been experiencing headaches and dizziness. (Id ^ 9.) Dr. Leist noted the

following range of motion limitations in her neck: 45/70 on flexion, 20/50 on extension,20/50

on right lateral flexion, 20/50 on left lateral flexion, 25/75 on right rotation, and 20/75 on left

rotation. (Id.) He also observed the following limitations in her lower back: 60/90 on flexion,

25/40 on extension, 25/40 on right lateral flexion, 25/40 on left lateral flexion, 20/40 on right

rotation, and 20/40 on left rotation. (Id ^ 10.)

       On January 30,2015, Plaintiff began receiving physical therapy at Washington Medical

P.O., which is associated with Dr. Leisfs office. (Id K 11.) She reported continued pain in left

shoulder and neck, as well as numbness and tingling in her arms. (Id) She also stated that she

was having difficulty with daily activities, including lifting and pushing and household chores.

(Id.) After this visit, she was referred for MRIs of her cervical and lumbar spines. (Id 112.)

She continued to receive physical therapy until approximately May 2015. (Id)

       On March 12,2015, Plaintiff received MRIs at Impulse Imaging that revealed the

following injuries: bulging discs and C3-4 and C4-5, a posterior hemiated disc at C5-6, and

posterior hemiated discs at L4-5 and L5-S1. (Id        13-14; see also Affirmation ofDr. Charles

DeMarco (Dkt. 28-3 at EOF p.l) 1.)

       Then, on March 18, 2015, Plaintiff presented for a pain management evaluation at

Washington Medical,P.O., reporting moderate to severe pain, stiffness, and muscle spasms in

her neck and lower back and left shoulder pain. (PI. 56.1 ^ 15.) Dr. Sawey Harshash examined
her, and once again noted limited range of motion in her neck and back. (Id      15,17.) Dr.

Harsash recommended that Plaintiff receive trigger point injections and noted that he believed

"within a reasonable degree of medical certainty" that the January 2015 accident had caused her

injuries. (Id.|17.)

       On March 30,2015,Plaintiff underwent a nerve block injection to her L4-L5 nerve roots.

rid. H 19.) That same day, she reported moderate to severe neck pain with muscle spasms

radiating to her shoulder with numbness and tingling, moderate to severe bilateral lower back

pain radiating to her buttocks and legs, and bilateral shoulder pain. (Id H 19.) She followed up

with her pain management specialist on April 29,2015,reporting the same s5miptoms, and was

advised to continue her conservative treatment plan. (Id ^ 20.) At a physical therapy

appointment on May 6,2015,Plaintiff reported that her left shoulder pain was an eight on a scale

of one to ten and described that pain as "constant." (Id K 21.) She stated that she had "difficulty

with prolonged standing, lifting/pushing, sitting, and household chores." (Id) On July 21, 2015,

Plaintiff received an MRI of her left shoulder at Impulse Imaging. (Id ^ 22.) The MRI revealed

a bone spur and tendon degeneration. (Id)

       Plaintiff next sought treatment on February 8,2016. (Id ^ 23.) At that time, she

presented for another pain management evaluation at Pain Physicians NY,reporting neck pain

radiating bilaterally to her shoulders and back pain radiating to her right leg with numbness and

tingling. (Id) She further reported constant pain in her lower back exacerbated by "mechanical-

type activities." (Id) Plaintiff was diagnosed with cervical and lumbar disc displacement and

radiculopathy and referred to receive injections to treat her pain. (Id 24.) She returned for

follow-up appointments on February 15, 2016 and February 29,2016. (Id          25-26.) On April

11, 2016, she received injections to her lumbar spine. (Id ^ 26.) About a year later, in May
2017, Plaintiff began receiving chiropractic care, which she attended one to two times per week

for about four months. (Defs. 56.1 ^ 28.)

        On September 29,2017, Plaintiff was examined by a Dr. Gabriel Dassa. fid. T[ 27.) At

that time. Plaintiff continued to complain of pain in her neck, back, and left shoulder, as well as

radiating pain into her arms and legs and finger spasms. (Id.) She also exhibited a limited range

of motion in the cervical and lumbar spines and in the left shoulder. (Id.    28-30.) Dr. Dassa, a

board-certified orthopedic surgeon,reviewed Plaintiffs MRIs and determined that she suffered

from at least one disc hemiation that was not present in MRIs from 2009. (Id K 31; see also

Expert Report of Dr. Gabriel L. Dassa("Dassa Report")(Dkt. 28-5) at 1.)

       On October 12,2017,Plaintiff was examined by Dr. Yong Kim,also a board-certified

orthopedic surgeon (see Curriculum Vitae of Dr. Yong Kim (Dkt. 27-10 at EOF p.4) at 2), who

determined that Plaintiff had suffered from a cervical and lumbar strain, but that both were fiilly

resolved. (PI. 56.1    36-37.) Although Dr. Kim's report mentions Plaintiffs left shoulder pain,

it does not discuss it further. (Expert Report ofDr. Yong Kim ("Kim Report")(Dkt. 27-10 at

ECF p.10)at 6-8.) Dr. Kim concluded that the 2015 MRIs showed injuries that were either

degenerative or stemmed from the 2009 accident, and concluded that Plaintiff did not require

additional orthopedic treatment for her cervical or lumbar spine. (Id. at 7-8.)

       On October 24,2017,Plaintiff received a third medical examination from Dr. Eial

Faierman, another board-certified orthopedic surgeon fsee Curriculum Vitae of Dr. Eial

Faierman (Dkt. 27-11 at ECF p.4) at 1). (PI. 56.1 H 38.) Dr. Faierman concluded that Plaintiff

had suffered recurring cervical and lumbar strains and shoulder pain, which had been resolved.

fid. ^ 40.) He did not review any MRI films. (IdJ
        Finally, Dr. Melissa Sapan, a board-certijSed radiologist(see curriculum vitae of Dr.

Melissa Sapan(Dkt. 27-12 at ECF p.4) at 3), reviewed several ofPlaintiffs MRIs in the fall of

2017. (See Reports ofDr. Melissa Sapan("Sapan Reports")(Dkt. 27-12 at ECF p.8).) She

determined that Plaintiffs MRIs indicate degenerative damages in the left shoulder(id at ECF

p.l 1), degenerative disc disease at the L5-S1 level(id at ECF p.l3), and a disc bulge at the C3-

C4 level and a disc hemiation at the C5-C6 level that she did not believe were related to trauma

(id at ECF p.15).

               4.      Effect on Plaintiffs Life


       Plaintiff has testified that her pain following this accident is worse than that following her

previous accident, and that she has stopped treatment for the time being but would like to

continue once her insurance situation is clarified. (PL 56.1 fif 5-6.) She stated that she continues

to suffer from neck, back, and shoulder pain radiating into her buttocks and legs. (Id ^ 7.) She

reports continued interference with day-to-day activities, in that she is unable to walk as much as

she used to, has trouble singing and picking her child up, and has difficulty engaging in sexual

activity. (Defs. 56.1 ^ 31.) As Defendant notes, she did deliver a healthy baby in August 2017,

and has taken two vacations to Florida with her family since the accident. (Id      32-33.)

       Immediately after the collision. Plaintiff went to work and completed a full day of work.

(Defs. 56.1    18-19.) She has not missed any other days of work as a result ofthis accident.

01121.)

       B.      Procedural Histoiy

       On October 27,2016,Plaintiff filed her complaint in the Supreme Court ofNew York,

County of Kings. (Notice of Removal(Dkt. 1) at 1.) On November 11, 2016, Defendants

removed the case to this court on the basis of diversity jurisdiction (id at 2-3) and, on November
 17,2016, answered Plaintiffs complaint(see Answer(Dkt. 5)). Discovery proceeded before

 Magistrate Judge Ramon E. Reyes(see Nov. 29,2016 Min. Entry) and was completed on

 January 5,2018 (see Jan. 3,2018 Order)).

          Defendants filed their fully briefed motion for summary judgment on July 13, 2018.

(Defs. Mot. for Summ. J.("Mot.")(Dkt. 27); PI. Resp. in Opp'n to Mot.(Dkt. 28); Defs. Reply

 in Supp. of Mot.(Dkt. 29).) Defendants move for summary judgment based on the New York

 No-Fault Law, which prohibits recovery in automobile-accident cases for non-economic loss

"except in the case of a serious injury," N.Y. Ins. L. § 5104. Defendants argue that Plaintiff has

 not provided sufficient evidence of a serious injury -within the meaning ofthe law. (See Defs.

 Mem.in Supp. of Mot.("Mem.")(Dkt. 27-14)at 2.)

 n.       LEGAL STANDARD'

          A court must grant summary judgment when "the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

 R. Civ. P. 56(a). "A 'material' fact is one capable ofinfluencing the case's outcome under

 governing substantive law, and a 'genuine' dispute is one as to which the evidence would permit

 a reasonable juror to find for the party opposing the motion." Figueroa v. Mazza. 825 F.3d 89,

 98(2d Cir. 2016)(citing Anderson v. Liberty Lobbv. Inc.. 477 U.S. 242,248(1986)). "The



'The federal burden ofproof on a motion for summary judgment differs from the corresponding standard under
New York law for a third-party liability automobile accident case. Under New York law, when a motion for
summaryjudgment is predicated on a dispute over whether a plaintiff has suffered a serious injury, a defendant
bears the initial burden to demonstrate that the plaintiff has not suffered such an injury. Si^ Baez v. Rahamatali.
850 N.E.2d 19,19(N.Y. 2006). Ifthe defendant meets this burden,"the plaintiff must then put forth competent
 medical evidence" to defeat the motion. Flaccomio v. United States. No. 04-CV-3213(TCP),2006 WL 8441409, at
 *3(E.D.N.Y. June 23,2006)(citing Gaddv v. Evler. 591 N.E.2d 1176, 1177(N.Y. 1992)). The court must then
 determine whether a plaintiff has successfully shown the existence of a prima facie serious injury. Id (citing Licari
 V. Elliott. 441 N.E.2d 1088,1091 (N.Y. 1982)). As the allocation ofthe burden of proof at the summaryjudgment
 stage is a matter ofprocedural law, however, this burden does not apply in an action brought in federal court. See,
 e.g.. Vasquez v. United States. No. 14-CV-1510(DF),2016 WL 315879, at *4(S.D.N.Y. Jan. 15,2016k Zeak v.
 United States. No. 1 l-CV-4253(KPF),2014 WL 5324319, at *8(S.D.N.Y. Oct. 20, 2014). The court will thus
 apply the federal standard for summaryjudgment.
movant may discharge this burden by showing that the nonmoving party has 'fail[ed] to make a

showing sufficient to establish the existence ofan element essential to that party's case, and on

which that party will bear the burden ofproof at trial.'" Lantheus Med. Imaging. Inc. v. Zurich

Am. Tns. Co.. 255 F. Supp. 3d 443,451 (S.D.N.Y. 2015)(alteration in original)(quoting Celpto

Com. V. Catrett. 477 U.S. 317,322(1986)). '"The mere existence ofa scintilla of evidence' in

support ofthe non-movant will be insufficient to defeat a summary judgment motion." Transflo

Terminal Servs.. Inc. v. Brooklyn Res. Recovery. Inc.. 248 F. Supp. 3d 397, 399(E.D.N.Y.

2017)(quoting Anderson. 477 U.S. at 252).

       "In determining whether an issue is genuine,'[t]he inferences to be drawn from the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.'" SOW W.LLC v. Westport Ins. Com..

856 F. Supp. 2d 514,521 (E.D.N.Y. 2012)(quoting Cronin v. Aetna Life Ins. Co.. 46

F.3d 196,202(2d Cir. 1995)(alteration in original). "[T]he judge's function is not... to weigh

the evidence and determine the tmth ofthe matter but to determine whether there is a genuine

issue for trial." Redd v. N.Y. Div. of Parole. 678 F.3d 166,173-74(2d Cir. 2012)(quoting

Anderson.477 U.S. at 249). However,"[a] party may not rely on mere speculation or conjecture

as to the tme nature ofthe facts to overcome a motion for summary judgment," and "[m]ere

conclusory allegations or denials...cannot by themselves create a genuine issue of material fact

where none would otherwise exist." Hicks v. Baines. 593 F.3d 159,166(2d Cir. 2010)

(quotation marks and citation omitted).
III.    APPLICATION

       Defendants move for summary judgment based on the New York No-Fault Law. That

law prohibits recovery in automobile-accident cases for non-economic loss,"except in the case

of a serious injury," N.Y. Ins. L.§ 5104, which it defines as follows:

               a personal injury which results in death; dismemberment;significant
               disfigurement; a fracture; loss of a fetus; permanent loss of use of a
               body organ, member, function or system; permanent consequential
               limitation of use of a body organ or member; significant limitation
               of use of a body function or system; or a medically determined
               injury or impairment of a non-permanent nature which prevents the
               injured person from perforrning substantially all ofthe material acts
               which constitute such person's usual and customary daily activities
               for not less than ninety days during the one hundred eighty days
               immediately following the occurrence ofthe injury or impairment.

N.Y. Ins. L. § 5102(d).

       First. Defendants argue that Plaintiff has not provided sufficient evidence to create a

genuine dispute as to whether she has suffered a serious injury. (See Mem. at 2.) Plaintiff

claims, however,that she has suffered a serious injury in that she "sustained a permanent

consequential limitation of use ofa body part or significant limitation and/or that she was

medically prevented from performing her usual and customary activities for 90/180 days

following the accident." (PI. Mem.in Opp'n to Mot.("Resp.")(Dkt. 28-7) at 9.)

       Second. Defendants argue that even ifPlaintiff has provided sufficient evidence ofthe

seriousness of her injury, she has not adequately shown that her injury was caused by the 2015

accident.


       The court vsdll address each of Defendants' arguments in tum.

       A.      Serious Injury

       To show that she has sustained serious injuries entitling her to recover under the no-fault

statute. Plaintiff must demonstrate that her injuries fall within one ofthe nine statutory
categories.^N.Y. Ins. L. § 5102(d). For the following reasons, the court finds that Plaintiff

has provided sufficient evidence to create a dispute issue offact as to whether she sustained a

"significant limitation of use ofa body function or system," id, and so does not address the other

eight categories.

       In order to show a significant limitation, a plaintiff must provide objective evidence of

that limitation. Zhang v. Alvarado. No. 15-CV-4373(NGG),2017 WL 6375732, at *7

(E.D.N.Y. Dec. 12, 2017)("Subjective complaints alone are not sufficient for a finding of

serious injury, and objective evidence is needed." (quoting Guiltieri v. Farina. 283 F. Supp. 2d

917,921 (S.D.N.Y. 2003)(alteration adopted))). The parties do not dispute that MRIs of

Plaintiffs neck and back show hemiated and bulging discs. fSee Defs. 56.1         51-53; PI. 56.1

13-14.) However,"the mere existence of a bulging or hemiated disc does not establish a serious

injury in the absence of objective evidence of a related disability or restriction." Rudas v.

Petschauer. 781 N.Y.S.2d 120,121 (N.Y. App. Div. 2004). Objective testing that demonstrates

range of motion below normal measurements may constitute such evidence. See Zhang.2017

WL 6375732,at *8 (citing Toure v. Avis Rent A Car Svs.. Inc.. 774 N.E.2d 1197,1201-02(N.Y.

2002); Cowlevv. Crocker. 589N.Y.S.2d 119,120-21 (N.Y. App. Div. 1992)),

       As Plaintiff notes, every doctor to have examined Plaintiff—including Defendants' own

expert witnesses—observed significant limitations to the range of motion in her neck and back.

(Opp'n at 15.) Dr. Leist, who examined Plaintiffjust eight days after the 2015 accident, noted a

46%-74% decrease in the range of motion in Plaintiffs neck and back. (PI. 56.1        9-10.) At

Plaintiffs initial pain management appointment on March 18, 2015, Dr. Harhash noted similar

restrictions in her range of motion, tSee Washington Medical,P.C. Mar. 18,2015 Records(Dkt.

28-2 at ECF p.2) at ECF pp.9-10.) Over two years later, on September 29, 2017, Dr. Dassa


                                                 10
observed significant restrictions in Plaintiffs range of motion in her neck and back, ranging from

a 17% loss ofrange up to an 88% loss on lateral rotation in her neck. (PL 56.1 ^ 28.) He also

observed limited range of motion in Plaintiffs left shoulder, up to a 34% loss on extension. (Id

^ 30.) The two of Defendants' experts who examined Plaintiff—^Drs. Kim and Faierman—^noted

comparable limitations in her range of motion. (Id       34, 38.)

        In similar situations, courts applying New York law have regularly found that there is, at

the least, a genuine dispute as to whether a plaintiff has suffered a serious injury. (See, e.g.,

Burzvnski v. United States. No. 13-CV-766,2016 WL 6298513, at *6(W.D.N.Y. Oct. 27,2016)

("It has been consistently held that a measure of a range of motion limitation, taken together with

an MRI or other formal objective test, is sufficient to create a genuine issue of material fact."

(alterations adopted)(citations omitted)); Pommells v. Perez. 830 N.E.2d 278,285(N.Y. 2005)

(holding that a plaintiffs claim survived summary judgment when her doctor stated that she had

suffered severe and permanent injuries and that opinion was supported by measurements ofloss

ofrange of motion and an MRI revealing hemiated discs); Clervoix v. Edwards. 781 N.Y.S.2d

690,690(N.Y. App. Div. 2004)(treating chiropractor's affidavit indicating decreased range of

motion and MRI showing bulging and hemiated discs as sufficient to defeat summary judgment).

In accordance with these cases, the court holds that the MRIs ofPlaintiffs neck and back

showing hemiated and bulging discs, together with the objective measures ofPlaintiffs limited

range of motion, are sufficient to establish that Plaintiff has suffered a serious injury within the

meaning ofNew York's no-fault statute, N.Y. Ins. L. § 5104.

       B.      Causation


       Defendants also contend that Plaintiff has not provided sufficient evidence that her

injuries were caused by the 2015 collision, rather than the 2009 collision or general degenerative



                                                 11
conditions. (See Mem. at 13-17; Reply at 3-8.) In particular. Defendants claim that Plaintiffs

medical records indicate that she did not inform the medical providers giving her treatment that

she had been in a car accident in 2009. (Reply at 3-5.) As a result, argue Defendants,those

doctors' opinions as to causation are irrelevant, as they did not have sufficient information to

determine whether the 2009 collision might have caused Plaintiffs injuries. (Id) As to Dr.

Dassa, who was aware of Plaintiffs 2009 collision and still found that the 2015 collision at least

exacerbated her injury. Defendants contend that his opinion is unreliable because he only

examined Plaintiff once and because he found that some of her spinal injuries were less severe

than those stemming from her 2009 collision. (Id at 5-6.)

         The court disagrees with Defendants about the reliability of Dr. Dassa's report. While it

is true that Dr. Dassa examined Plaintiff only once,the same is true ofDefendants' experts, on

whom Defendants rely. (See id at 6.) Moreover, as Defendants acknowledge. Dr. Dassa did

diagnose Plaintiff with a disc hemiation that was not present in her 2009 MRIs(id), which

undermines Defendants' claims that his report inconsistently indicates that her injuries following

the 2015 accident were actually less severe than her previous injuries.^ And, most importantly

for Plaintiff, Dr. Dassa did address the previous accident and determine, after reviewing

Plaintiffs medical records and examining her, that the injury was at least exacerbated by the

2015 accident. (See Dassa Report at 4.)

         Moreover, while Plaintiffs treating physicians throughout 2015 and 2016 did not rule out

the 2009 accident as a potential cause ofPlaintiffs injuries, their records do consistently indicate




^ The court also notes the logical inconsistency inherent in this argument. Even ifPlaintiff did suffer worse injuries
in 2009 than in 2015, it is entirely possible—and,indeed, plausible, given her testimony and treatment record—that
Plaintiff had largely recovered from those injuries in the intervening years. As she did not get an MRI immediately
prior to the 2015 accident, the differences between the two MRIs can provide essentially no evidence as to the extent
that the 2015 accident worsened Plaintiffs condition.

                                                         12
that Plaintiffs injuries appear trauma-related. (See, e.g.. Dr. Leist Feb. 17,2014 Records(Dkt.

28-1 at ECF p.2) at 2; Washington Medical, P.C. Mar. 18,2015 Records at ECF p.l 1.) Thus, at

the very least, these records provide contradictory evidence to Defendants' experts' claims that

Plaintiffs injuries may be degenerative in nature. (See Kim Report at 7-8; Sapan Reports at

ECF pp.11, 13,15.)

       In sum,both Plaintiff and Defendants have provided testimony firom medical experts who

examined Plaintiffin the fall of2017. Plaintiffs expert says the 2015 accident caused her

injuries; Defendants' experts say it did not. Records from Plaintiffs treating doctors provide

further evidence that her injuries are traumatic, rather than degenerative. Which doctors are to

be believed is a question of credibility that must be left to ajury. See Alvarez v. E. Penn Mfg.

Co.. No. lO-CV-9541 (RKE),2012 WL 4094828, at *10(S.D.N.Y. Sept. 17,2012)(holding that,

as to causation,"conflicting [expert] reports ... create a genuine dispute for trial"); Spencer v.

Golden Eagle. Inc.. 920 N.Y.S.2d 24,26(N.Y. App. Div. 2011)(finding that the plaintiff had

raised a triable issue offact when contemporaneous medical records indicated, in contrast to the

defendants' expert reports, that the plaintiffs injuries were not degenerative); Linton v. Nawaz.

879 N.Y.S.2d 82, 87(N.Y. App. Div. 2009)(holding that where a doctor determined, contrary to

the defendants' expert reports, that the plaintiffs injuries were caused by the accident"based on

a full physical examination of plaintiff made within days ofthe onset of plaintiffs complaints

..., which plaintifftold him ensued after he was involved in a traumatic accident," plaintiff had

"raise[d] a triable issue as to whose medical opinion was worthy of greater weight"). Plaintiff

has therefore provided sufficient evidence to create a triable issue offact as to causation.




                                                 13
IV.    CONCLUSION
                                                 I


       For the foregoing reasons, Defendants'(Dkt 27) motion for summary judgment is

DENIED. The parties are directed to contact the chambers of Magistrate Judge Ramon E. Reyes

regarding next steps in the case.

       SO ORDERED.

                                                                s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                      NICHOLAS G. GARAUF1|
       September -^9;2019                                      United States District Judge




                                            14
